—In a proceeding to validate a petition designating Charles D. Wasserman as a candidate in a primary election to be held on September 10, 1996, for the nomination of the Independence Party as its candidate for the public office of Member of the New York State Assembly in the 92nd Assembly District, and to invalidate petitions designating Alexander J. Gromack as a candidate, the appeal is from a judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated August 8, 1996, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The appellants challenge, among other things, the first petition designating Alexander J. Gromack on the ground that it failed to adequately describe the subject office. We find, however, that the description was "sufficiently informative * * * so as to preclude any reasonable probability of confusing *877or deceiving the signers, voters or board of elections” (Matter of Donnelly v McNab, 83 AD2d 896; see, Matter of Dipple v Devine, 218 AD2d 918; Matter of Barrett v Scaringe, 112 AD2d 1095).
The appellants’ remaining contentions are academic or lacking in merit.
Mangano, P. J., Sullivan, Pizzuto, Krausman and Goldstein, JJ., concur.